Title: To George Washington from Anthony Whitting, 16 January 1793
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon Jany 16th 1793

I had the Honor to receivd Your Letter of the 6th with one enclosed to Thos Green which I have delivered him but am fearfull the Contents of it nor nothing that can be said will alter his conduct a want of principle has no remedy he went to Town last week under a pretence of Getting some things for his wife, who is in a state likely very soon to be Confined he kept repeatdedly asking me for Money I put him of[f] a few days but could not get quit of him untill I had Given him two Dollars he went to Town & I believe the most he Got was Rum as I saw him very Merry several days after, I Shall not make an unnecessary use of the Authority your Excellency has been pleased to Give me respecting Green I know the business cannot be carried on without him or some Other who perhaps might be in some measure as bad, for unless a Man of Character was engagd little I believe is to be expected from the common sort and such a one would be very expensive—But as I Once mentioned if some hands (Carpenters) were engaged and a fit person could be Got to Superinted your Excellencys business it would certainly progress much faster and I am certain without an addition of hands, it will be some Years before Your Excellencys Estate (as to buildings) will be in Good Order—A new barn at Dogue run, Stable & Granary is wanting—a Quarter likewise, A new Barn Stable & Granary at River plantn. A thorough repair at Muddy hole with the removal of Richd house for David, An Overseers House and Qu[arte]r at Ferry By the time these are compleated you will Sir find some
    error.  TJM-->

  


thing necessary to be done at Mansion house these must be done before the places will look any way neat—I intend to Get all the fences in as Good Order as I possibly can and all the Gates put up we have made, both these are very much wanting and I wish once to see the farms look neat which has not yet been the case—In mentioning of fences I was Yesterday at Dogue Run & looking at the fence which is to be removed between N. 1 & the Mill Meadow if you Sir approve of it I will move the post & rail fence which cross[e]s the Meadow from N. 1 to the Mill Race to run out the intended Strait line up to the Mill Road, that post & rail fence seems to Me to be a useless one, as the part last Year in Corn with that now in Timothy will not I think be too large, not much more if any then 100 Acres—The next Permament fence when Cleard as far, may be from the upper part of N. 2 Continued Strait to Pools Lane the fences then in the Meadow will agree with those in the fields & have a Good appearance—The Carpts. are raising the new Corn House at River plantn will then move Rich[ard]s House to Muddy hole for I am fearfull that house of Davids Will fall if a high wind should happen and if that Should be the case and any of the family in it it may cost them there lives The plank & Scantling for the Barn is actually engaged, I was in Town last week and enquired of McKenzie when I might expect the plank & Scantling (for the Dogue Run Barn) he shewd me the Agreement with the person who is to Saw & deliver it which is to be done early in March or Sooner if the Navigation should be then Open—Green has been keeping the Sawyers with him abt the Corn house I told him I thought the saw ought not to be stopd but he said it was your request that they might be kept together as much as possible, they will Go out to Get the timbers for the sawyers directly after this Corn house is finishd as they will not all be wanted to Move Richds house.
Poor Major Washington I believe has never contemplated his disorder as fatal, and his Great desire of Building his House has been from an intention of retiring from so much business & the increase of his family being such as I have often heard him mention he was fearfull might be disagreable to your Excellency The having so many Children about the House, but according to every account I hear of him it seems almost impossible he can recover When I mentiond a desire of carrying on his building it was from a wish not to be thought neglectfull in putting into execution

what he had requested me to do, for in gratitude I know it is my Duty his treatment was always to me more like a Brother then a Stranger which I can never forget, And any thing I could do for him would be with the Greatest Chearfulness, I shall not however purchase the Scantling while his Carpenters have any to work on but they will be soon out of work Your information will Sir then be necessary in what they are to be employd abt, I Shall put them with Green if it should happen before I am inform’d.
The Line of fence between N. 6 & 7 ferry I have had bank’d with a plough & hoes & have planted one Side of it with french furz & the other with Cedar berries most of the Other lines where last Spring planted with honey locus and the Gardener thinks may yet come up next spring, as the last Summers drought prevented there vegetation, In this case they ought not to be disturbed untill that period—I discovered the Sheep picking on a line of fence where honey locus seed had been planted & on examining found they was niping off the Young Shoots, this I fear will be the case as I believe they are very Sweet, Hedges will never be rais’d I fear without a double fence this we always do in England but then in that Country a thorn hedge will be out of danger & make a fence in 4 or 5 Years & a Wattle fence will Stand that time, this will not I doubt be the case in this Country but to leave them to ravage of Cattle & Sheep I think they will never be rais’d, I have been thinking of Making a brush or Wattle fence which with the fences now Standing will secure the thorns or other young hedges from injury The plants must in this case be put some little wide of the present lines which will take a little from one field & Give to another I mean to plough a few Strait furrows about 3 feet Clear of the present fences & prepare that for planting the hedge in (I dont know but it would pay well to have a few Cart Loads of Good Dung drawn & put in the drill with the seeds or plants as too much encouragement cannot be Given to the Growth of them) Then to run a Wattle fence abt 3 or 4 feet from it on the other Side this will secure it from injury and leave room to hoe & keep clean the fence. A hedge when planted is only just begun for it must not be neglected untill it arrives to perfection Hedges in England take a deal of Labor to perfect them more will I expect be required in this Country. I have just been thinking of & making a calculation of the expences of importing the English thorn they are or was to be purchased

at three Shills. ⅌ Thousd from the Nurserys—at 20 plants to the Rod which will be quite enough A mile Of fence will take 6400 plants which first cost will be 18/10 pence English they might be taken up in the first or second week in October & if an Opportunity offered might be in this Country by the last of November & be immediately planted they must be cut of abt 5 inches above the root & put into a long box abt 8 or 9 inches Sq[u]are made for that purpose without a Lid & filld with Moss & some Mould I have bought many Thousands of them from the Nurseries a few Miles out of London and have had them a good fence in 6 Years This seems to be the quickest way Your Excelency will Get live fences & I dont think a very expensive one what the freight might come to I dont know but should think it could not be considerable Mr James Butler seems to think thorn may be raised from the Berry but I find he has no Other method of raising them than I am very well acquainted with, at any rate the Getting them from England will forward the fencing at least 4 Years provided they could be raised from the Berry—The Gardener has planted all the Lombardy Cuttings abt Mansion house fences and many of the weeping Willows, we have not now any more to plant on the farms then seeds, all the furz seed (1 pound) was planted at Ferry but I have a Great mind to purchase some more of it as I think it not so likely to be injured from Cattle or Sheep as the Honey locus The River plantation Gives me most concern about fences I hardly know how that farm will be well fenced tho it is my Great desire to see that done on every farm and am now pushing to prepare rails for that purpose.
I have been round the out lines of River plantn with Mr Stuart & had his Opinion respecting water fences which I know he has been very much used to he thinks two or three water fences will save A deal of fencing which must be done on Shore side of N. 4 (as that field will be in Corn) but says it cannot be done without A batteau this I know is the most proper Vessel for water fencing by being flat bottom’d & will Go in Shawl water he begd I would let one of the Carpenters make one for this purpose out of some pine plank he says he will assist & instruct him in making it if you Sir Should have no Objection I would readily put one of them about it but shall wait Your Opinion respecting it, that one is wanting is most certain but whether to have one made in Alexandria or set one of our Carpts. about one I cannot decide I had a

very Good one made for a haff Joe in Maryland but what the price might be hear I cannot say[.] Fishing & hedging both I Shall wish to carry on and M⟨r⟩ Butler may perhaps assist but I am fearfull he will not be capable of the Night work wanting in that Season, as he seems not much used to any hardships between him & myself perhaps we may manage it.
The Grubbing is advanced as far as the line of Locus trees which was Carried on below the Vineyard all around the Wharf Lime kiln & hell hole Swamp is done & the brush & lops left by Sam last Summer burn’d & cut up The weather being so fine for fencing I have not call’d on the Ferry people to assist in Grubbing as yet, I wish to make this a Year of fencing on every plantn for I have never yet been Satisfied with the present fences—we have yet a little & very little Wool to Spin I have last Monday placed Matilda under McCoy & Delia under Crow Some of the Spinners are now Spining Sewing thread & some Candle wick of Tow Caroline is very unwell has had a Smart fever all last week I bled her in the early part of the week She complaind of a pain in her head & side She is now something better but has a very dry bad Cough I have Given her something to take for it & hope She will Get better—Charlotte I Guess will be reported Sick this week I Gave her a Whiping on Saturday & I find She dont intend to work in order I suppose to be even with Me When I was Culling out the River hogs she sent by Muddy hole David requesting I would Give her a Spear rib as She Long’d for it this I knew to be false and thought it to be a piece of impudence in her which She has a Great Share of I did not send it but on Saturday I sent one to each of the Women at the Qu[arte]r of Course She had one with the rest but She I fancy watch’d me home & as soon as I got in the house brings the Spear rib & thro’s down at the Door (affronted I suppose at my not sending it on Thursday) told me indeed She wanted none of my Meat & was in Short very impudent I took a hickory Switch which I rode with & Gave her a very Good Whiping She certainly could come for nothing else, On Monday Morning Mrs Ehlers informed me She had sent her work but Charlotte had sent it back I went to the Qur & Gave a little more but I believe She has not done any thing yet under a pretence of her finger receiving a blow & was Swelld She threatens me very much with informing Lady Washington when She comes home & says She has not been whipd for 14 Years past,

but I fully expect I shall have to Give her some More of it before She will behave herself for I am determined to lower her Spirit or Skin her Back.
I intend putting the Spinners to Spining some hemp as soon as Sewing thread Candlewick the little wool &c. is finish’d as it has been my intention of trying to Manefacture some Sein twine but fearing I might not Succeed did not intend Mentioning it, till I had made the tryal but as Your Excelency has ask’d what I intended to put them about I think it my Duty now to inform you I am fearfull of nothing but the twisting it as I dont know if it can be done well on the Common Wheel. I am fearfull the Deer will not suffer any trees to Grow in the Lotts at Mansion House they have bark’d most of the Mulberry trees & will if Snow should Cover the Ground finish the Whole of them.
We have at present little prospect of filling the Ice house such a winter I never knew we Get no frost now by a Strong N.W. wind.
Dr Stuart and the Young Man I sent for to Superintend Mr Custiss Estate wanted me to let them have a plough for a pattern to take to White House as I find they have no bar Share ploughs there A Vessel which had been to Alexa. with Wheat from White House Calld for it on her return thither I sent it by the Vessel hope I did not do wrong According to the account Dr Stuart has Given me of the management of that Estate for some time past I think & wish an alteration may be made for the better & the person I have sent there I believe Capable of it & I could wish to Give him every assistance in my power I hope therefore Your Excellency will not be displeasd at my sending the plough as Dr Stuart intends paying for it I desired Mr Ring (who is the present Manager) to write me often & let me know the soil & every Circumstance respecting the Business I may perhaps be of some use to him. I received his first Letter last week & he inform⟨mutiliated⟩ me the Lands are too light to Grow Great Crops of Wheat but seem very Good for Corn Says the Business has been badly managed hopes to make improvements there being Great Room for it.
I have not as yet made use of any shorts from the Mill we have a Great many bush[el]s there but I think they should be Ground over again in order to Get some Coarse Ship Stuff from them but having Young Colts Mules &c. perhaps it might be as well to feed them with it as it is, of this Sir You will please to inform me.

The Brigs which past Mount Vernon Mentioned in my last made flour very brisk I was in Town on friday & was askd by many Merchts if I would sell flour I had never before been askd that Question flour was 27/ & 29/ ⅌ bll I have not heard the prices this week I am Honrd Sir Your very Hble Servt

A. Whitting


The full account of the Crop of Corn will appear next week.

